Citation Nr: 1501147	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Entitlement to service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer.

3.  Entitlement to VA compensation pursuant to 38 U.S.C. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, claimed as due to a prostate biopsy performed on April 22, 2009, at the Newington, Connecticut, VA Medical Center (VAMC).

4.  Entitlement to VA compensation pursuant to 38 U.S.C. § 1151 for residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, claimed as due to a prostate biopsy performed on April 22, 2009, at the Newington VAMC.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to July 1969, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) which, inter alia, denied the Veteran's claims of entitlement to a compensable evaluation for erectile dysfunction; service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer; and VA compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for residuals of an injury of the right and left lower quadriceps tendons and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, all claimed as due to a prostate biopsy, performed on April 22, 2009, at the Newington VAMC.

At the present time, the Veteran is service-connected for posttraumatic stress disorder (rated 70 percent disabling), peripheral vascular disease of the left lower extremity (rated 40 percent disabling), prostate cancer with residual urinary frequency and perirectal pain with erection (rated 40 percent disabling), gastroesophageal reflux disease (rated 30 percent disabling), Type II diabetes mellitus (rated 20 percent disabling), and erectile dysfunction secondary to prostate cancer (rated noncompensably disabling).  The Veteran's service-connected disabilities produce a combined rating of 90 percent, pursuant to 38 C.F.R. § 4.25 (2014), and he is presently in receipt of a total rating for individual unemployability as well as special monthly compensation under 38 U.S.C.A § 1114(k) (2014)  for loss of use of a creative organ and special monthly compensation under 38 U.S.C.A § 1114(s) (2014) on account of posttraumatic stress disorder as a single disability upon which total individual unemployability is based and additional service-connected disabilities that are independently ratable at 60 percent or more.


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction is manifested by loss of sexual function; the clinical evidence does not objectively demonstrate the presence of an actual penile deformity.

2.  There is no objective clinical evidence demonstrating that the Veteran has a diagnosis of a chronic anorectal disorder, including proctitis or actual rectal impairment due to nerve damage.

3.  The Veteran underwent a prostate biopsy, which was performed on an outpatient basis on April 22, 2009, at the Newington, Connecticut, VAMC.

4.  The residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, were the result of an accidental fall that occurred at the Veteran's home on April 23, 2009.

5.  There is no objective clinical evidence that the accidental fall that occurred at the Veteran's home on April 23, 2009, which precipitated his bilateral quadriceps tendon injury and left foot injury resulting in disabling residuals, was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment in the course of administering the prostate biopsy on April 22, 2009, at the Newington, Connecticut, VAMC, nor was such the result of an event that was not a reasonably foreseeable consequence of a prostate biopsy.  
CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).

2.  The criteria for service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

3.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

4.  The criteria for VA compensation under 38 U.S.C.A. § 1151 for residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a VA compensation claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

Here, the Veteran's claims for the benefits sought on appeal (i.e., an increased rating, service connection, and VA compensation under 38 U.S.C. § 1151) were filed in December 2010.  In response, a VCAA notice letter addressing the applicability of the VCAA to these claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in August 2011.  As fully complaint notice that addressed the matters on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the January 2012 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his entire period of active duty and post-service private and VA clinical records have been obtained and associated with the claims file.  Most significant of these are those records associated with his prostate biopsy procedure at the Newington VAMC on April 22, 2009, and private medical records associated with his admission for inpatient treatment on April 23, 2009, for injuries of his bilateral quadriceps tendons and left foot following an accidental fall.  The Veteran has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic databases for any pertinent evidence.

Incumbent on VA's duty to assist in claims for rating increases is to provide a medical examination to assess the severity of the disability at issue.  With regard to the Veteran's claim for a compensable rating for erectile dysfunction, he has been provided with a VA genitourinary examination in July 2010 that assessed the state and condition of his penis.  To the extent that the Veteran asserts that this examination is inadequate for failing to address his assertion that his penis is deformed on the basis of shrinkage due to disuse or as a result of treatment for prostate cancer, and for failing to actually measure its length for comparative analysis, the Board finds that his assertion is insufficient to warrant providing him with another examination.  The Board notes that the July 2010 examiner adequately described the condition of the Veteran's penis, and, in any case, a review of the entire record shows that the Veteran's penis was never objectively measured at any medical examination ever conducted during the entirety of his claim.  Therefore, it would be pointless to provide him with a new medical examination solely to measure his penile dimensions since there are no prior objective measurements of this organ to compare with any current data obtained for purposes of addressing his subjective assertion that there was shrinkage of his penis.  In any case, the Board has reviewed the pertinent VA genitourinary examination report of July 2010 and notes that the Veteran's electronic medical records were reviewed by the VA clinician who conducted it, and that the examiner provided adequate discussion of his clinical observations and rationales to support his individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examination of record is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran was not provided with a VA examination addressing his claim for service connection for a chronic anorectal disorder (claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer), this deficit does not render the existing record unusable for purposes of adjudicating this issue on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans' Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  The competent evidence does not establish a current diagnosis of a chronic anorectal disorder.  The first element of the McLendon test has therefore not been met.  The absence of a medical examination addressing the claim therefore does not constitute a breach of VA's duty to assist.  Indeed, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the anorectal disorder claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Similarly, given the facts of the case regarding the cause of the Veteran's bilateral lower quadriceps tendon and left foot injuries and the locale at which these injuries were sustained on April 23, 2009, as will be discussed below, and the utter absence of any clinical opinion that objectively links these injuries to a prostate tissue gathering procedure that was performed the previous day at the Newington VAMC on April 22, 2009, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the current § 1151 claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014).

II.  Entitlement to a compensable evaluation for erectile dysfunction.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

The Veteran is service connected for erectile dysfunction as secondary to his service-connected residuals of prostate cancer, which is currently rated as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power. 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2014). The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one. Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31 (2014).

The Veteran's claim for a compensable evaluation for erectile dysfunction was received by VA in December 2010.  He asserts that there is shrinkage of his penis, with a subjective assessment that his penis had once been 7 - 9 centimeters long, but has since shrunk to the point that it is now no more than 4 centimeters in length, and that this subjective shrinkage constitutes deformity of the organ.  However, even if it were conceded that the Veteran's penis has shrunk during the pendency of his claim, the private and VA records pertinent to the period of the pendency of this claim nevertheless demonstrate normal clinical findings regarding the state and appearance of his penis, and include the report of a July 2010 VA genitourinary examination showing that the Veteran's penis was described as uncircumcised and normal in appearance.  A November 2010 VA treatment note also described the Veteran's procreative organ on examination as being a circular phallus with no abnormalities.  As such, absent objective evidence of an actual penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (zero percent) rating is proper pursuant to 38 C.F.R. § 4.31.  Although he does not receive a disability rating on a schedular basis, the Board notes that the Veteran was granted special monthly compensation for loss of use of a creative organ, pursuant to 38 C.F.R. § 3.350 (2014), which provides that compensation may be granted for the loss of use of a creative organ resulting from wounds or other trauma sustained in service.

To the extent that the Veteran claims entitlement to an extraschedular rating for erectile dysfunction, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the erectile dysfunction at issue reasonably describe the Veteran's disability level and symptomatology.  Specifically, although he has erectile dysfunction he has no outward penile deformity.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular noncompensable evaluation is adequate, and no referral for an extraschedular evaluation is required. Id.

Thus, under the circumstances of the instant case, the Board must find that the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim for a compensable rating for erectile dysfunction must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2014).  The regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Veteran is service connected for prostate cancer with residual urinary frequency and perirectal pain with erection.  He now seeks service connection for a chronic anorectal disorder, which he claims as proctitis and rectal impairment due to nerve damage.  His service treatment records show normal clinical findings with regard to examination of his anus and rectum on entrance into active duty in July 1965 and separation from service in July 1969, which no reported history of piles or rectal disease.  Post-service medical records include the reports of Army Reserve examinations showing, in pertinent part, a small wart in the Veteran's perianal area in July 1988,  and a history of a cyst removal from his left buttock associated with an anal fissure in 1992, but no indication of a chronic anorectal disorder.  

The clinical evidence shows that the Veteran had a confirmed diagnosis of prostate cancer following a prostate biopsy performed by VA in April 2009.  Thereafter, from approximately September 2009 - December 2009, the Veteran underwent radiation therapy, administered at a private medical facility, to treat his cancer.  The treatment notes reflect that great care was made to direct the radiation bombardment to a narrow region in the Veteran's groin, focusing the radiation beam on the affected area of his prostate and avoiding his anorectal region.  Despite this, following radiation therapy, the Veteran was noted to have sexual impotency problems, urinary frequency, and perirectal pain with erection, which were deemed to be residuals of his prostate cancer.  A July 2010 VA examination report presented the opinion that it was as likely as not that the Veteran's prostate cancer radiation therapy resulted in nerve injury to the sensory branches of the rectal nerve plexus, causing the symptoms of perirectal pain with erections that he reported.  However, the opining clinician also noted that his examination revealed no bowel or rectal injury and no impairment of the Veteran's bowel or rectal function.  

VA determined that the Veteran's prostate cancer was presumptively the result of his in-service exposure to tactical chemical herbicides during active duty in the Republic of Vietnam and granted him service connection for prostate cancer with residual urinary frequency and perirectal pain with erection.  The Veteran contends that he now has additional chronic anorectal problems that should be compensated by VA.  Specifically, he claims that he has proctitis and rectal impairment due to nerve damage.  However, with regard to proctitis, private and VA medical records associated with the claims file show no such diagnosis being present at any time during the pendency of this claim.  Similarly, the private and VA medical records all show normal anorectal function and no actual rectal impairment during the entire pendency of this claim, notwithstanding the Veteran's perirectal pain with erection due to radiation injury of the sensory branches of his rectal nerve plexus (for which the Veteran is already in receipt of VA compensation).  In the absence of any actual objective demonstration of a diagnosed chronic anorectal disorder manifest during the pendency of the current claim, the Veteran has failed to meet the first crucial element of a service connection claim (i.e., competent evidence of current disability) and, accordingly, his claim must also fail.  Thus, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic anorectal disorder, to include as due to service-connected prostate cancer residuals, must be denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to self-diagnose himself with a chronic anorectal disorder attributable to his service-connected prostate cancer based on his own personal knowledge of medicine and his familiarity with his own individual medical history, the Board notes that his vocational history reflects that he is a retired police officer and not a trained medical clinician.  The records do not show that his in-service occupation and post-service occupations were in the practice of medicine and do not reflect that he has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding whether or not the claimant has a current diagnosis of chronic anorectal disorder falls outside the realm of common knowledge of a lay person, he thusly lacks the competence to provide a probative medical opinion linking his claimed disability to service, including to his service-connected prostate cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose anorectal disorders and opine as to their relationship to prostate cancer as they have no formal training or accreditation in internal medicine, gastroenterology, urology, proctology, and/or oncology).

IV.  Entitlement to VA compensation pursuant to 38 U.S.C. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, all claimed as due to a prostate biopsy, performed on April 22, 2009, at the Newington VAMC.

Firstly, the Board notes that in a prior rating decision dated in December 2010, service connection for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, was denied on both a direct basis and as secondary to his service-connected prostate cancer.  The Veteran did not timely appeal this determination and the decision became final.  

The Veteran now pursues an alternate theory to obtain VA compensation, seeking compensation under the provisions of 38 U.S.C. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, which he claims are all due to a prostate biopsy, performed on April 22, 2009, at the Newington VAMC.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation 38 C.F.R. § 3.361 implements 38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, claimed as due to a prostate biopsy, performed on April 22, 2009, at the Newington VAMC.

As relevant, the medical records show that in response to clinical findings of elevated prostate-specific antigen in the Veteran's blood, VA performed a prostate biopsy on an outpatient basis in the morning of April 22, 2009, at the Newington VAMC.  The treatment report reflects that the Veteran provided his informed consent to undergo the biopsy procedure and standard 12-core biopsy was performed on his prostate gland.  Afterwards, he was discharged without complication at approximately 10:00 a.m. on April 22, 2009.

The April 24, 2009 report of a private physician shows that the Veteran was admitted into a private hospital emergency room on April 23, 2009, following an accidental fall from his staircase at home.  At the time, the record does not reflect that the Veteran reported being dizzy when he lost his footing and fell.  He sustained bilateral lower quadriceps tendon ruptures and underwent surgery to repair the injuries.  Post-operative physical rehabilitation treatment notes show that he incurred additional disability associated with the initial left lower quadriceps tendon injury, resulting in injury to his left foot manifested by left foot tilted inward, nerve damage, and hammertoes.  

VA and private records dated May 2009 and thereafter show that the Veteran presented accounts of experiencing dizziness following his prostate biopsy procedure at VA, and his assertion that his accidental fall down his staircase on April 23, 2009, was precipitated by a dizzy spell that caused him to lose his balance, fall, and injure both of his lower quadriceps tendons and his left foot, resulting in his current lower extremity disabilities.  

The Veteran's essential contention is that his VA prostate biopsy procedure at the Newington VAMC on April 22, 2009, caused him to experience dizzy spells, which caused him to fall down his staircase on April 23, 2009 and injure both his lower quadriceps tendons and left foot, resulting in permanent disability, and that therefore VA is at fault and he is entitled to VA compensation pursuant to 38 U.S.C. § 1151.  He submits no objective clinical evidence to support his assertion.  Even assuming as true that the Veteran experienced episodes of dizziness after his April 22, 2009 prostate biopsy, he has not demonstrated that his dizzy spells were the result of negligence or fault on part of the VA clinicians who conducted the biopsy.  Although some private and VA treatment reports, including a VA examination report dated in July 2010, take note of his asserted chain of causation (i.e., VA biopsy caused dizziness, dizziness caused fall down staircase, fall down staircase caused injury, injury produced disability), none of the clinicians involved in his treatment have ever proffered an opinion as to the validity of the Veteran's theory of causation or otherwise opined or commented as to whether there was any negligence or fault on part of VA in its administration of care during the April 22, 2009 prostate biopsy.  A careful review of the Veteran's written statements associated with his claim also shows no specific allegation of fault or negligence by VA, other than broad, general assertions already discussed.  The Veteran's argument appears to be that because he felt dizzy after his prostate biopsy and one day later he fell during a dizzy episode and sustained his lower extremity injuries, his prostate biopsy caused the dizzy spell that precipitated his accidental fall and therefore VA compensation must be paid to him.  

After reviewing the totality of the relevant clinical evidence, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, and residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, claimed as due to a prostate biopsy performed on April 22, 2009, at the Newington VAMC.  His appeal is thus denied.  As previously discussed, the Veteran has simply asserted that VA is somehow negligent and at fault because he experienced dizziness following his prostate biopsy.  The fact that he became dizzy, fell, and injured himself the next day after the biopsy procedure does not necessarily link the two events.  Evidence of record does not support the logical end to the Veteran argument that he should be compensated under § 1151 because his injury by an accidental fall was an event that was not a reasonably foreseeable consequence of undergoing a prostate biopsy.  As the Veteran is a layperson who possesses no formal medical training, he is not competent to provide opinion and commentary on matters of medical malfeasance, etiology, or causation, and his statements in this regard are not entitled to any probative weight.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Board notes at this point that a lack of informed consent regarding his prostate biopsy on April 22, 2009, at the Newington VAMC has not been argued by the appellant and is otherwise not at issue.

It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination.  Therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)
ORDER

A compensable evaluation for erectile dysfunction is denied.

Service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer, is denied.

VA compensation pursuant to 38 U.S.C. § 1151 for residuals of an injury of the right and left lower quadriceps tendons, status-post surgical repair, claimed as due to a prostate biopsy performed on April 22, 2009, at the Newington VAMC, is denied.

VA compensation pursuant to 38 U.S.C. § 1151 for residuals of a left foot injury, manifested by left foot tilted inward, nerve damage, and hammertoes, claimed as due to a prostate biopsy performed on April 22, 2009, at the Newington VAMC, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


